25 Cal.App.2d 360 (1938)
THE PEOPLE, Respondent,
v.
SHELDON W. BROWN, Appellant.
Crim. No. 360. 
California Court of Appeals. Fourth Appellate District.  
March 15, 1938.
 Charles M. Astle for Appellant.
 U.S. Webb, Attorney-General, and Henry A. Hunter, Deputy District Attorney (Fresno County), for Respondent.
 Marks, J.
 When this cause was called for argument the attorney-general moved to affirm the judgment under the provisions of section 1253 of the Penal Code.
 [1] The clerk's transcript was filed on December 31, 1937, and the reporter's transcript on January 26, 1938. The cause was placed on the March 8, 1938, calendar for argument. No one appeared for defendant and no briefs have been filed for him.
 Judgment affirmed.
 Barnard, P. J., and Jennings, J., concurred.